DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 06/07/2019.
Claims 1-20 are currently pending and have been examined.
Information Disclosure Statement
	The references disclosed in the IDS documents dated 09/10/2019 and 09/08/2020 have been considered.
Specification
The disclosure is objected to because of the following informalities:
In Paragraph 0034, multiple instances of “driver’s vehicle 116” should read “driver’s vehicle 116v;”
In Paragraph 0040, “driver device 116” should read “driver device 116d;”
In Paragraphs 0043-0044, multiple instances of “driver communication component 224” should read “driver communication component 222;” and
In Paragraph 0074, “or WAN component to communicated with a WAN” should read “or WAN component to communicate with a WAN.”
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the use of reference character “234” in Fig. 2 (in which it denotes a “property price database”) does not match its description in Paragraph 0045 of the specification (in which it denotes a “gender frequencies database”).   
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “710” in Fig. 7 has been used to designate both “storage” and “communication interface(s).”  In light of Paragraph 0073 of the specification, the reference character designating “storage” should be amended to “708.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2, 6-7, and 17 are objected to because of the following informalities:  
In Claims 2 and 17
In Claim 6, “determining a number of the geohashes of the start locations and the destination locations having an identical geohash is at least an identical geohash threshold” should read “determining whether a number of geohashes of the start locations and the destination locations having an identical geohash reaches at least an identical geohash threshold” or similar; and 
In Claim 7, “determining a number of the geohashes of the start locations and the destination locations having an identical geohash is below an identical geohash threshold” should read “determining whether a number of the geohashes of the start locations and the destination locations having an identical geohash is below an identical geohash threshold” or similar.
Appropriate correction is required.
Claim Interpretation
	 
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 contains the following limitation:  “determine a risk for the trip order based on the income level of the passenger.”  This limitation is not discussed in sufficient detail in the specification to meet the written description requirements of 112.  Relevant discussion of this limitation is found in Paragraphs 0044 and 0069.  Paragraph 0044 states that “[t]he risk determination component 216 can determine the risk of the trip using the income level of the passenger determined by the income determination component 218,” but provides no guidance, algorithm, or additional discussion as to how Applicant contemplates this should be achieved.  Paragraph 0069 lists a plurality of factors which may be taken into account in determining a level of risk (e.g., passenger’s prior behavior, number of recent or cancelled trips, pick-up/drop-off location, reviews of the passenger by other drivers), but provides no guidance, algorithm, or additional discussion as to how Applicant contemplates these factors should be considered to result in a level of risk.  Furthermore, there is no nexus between the income level of the passenger and the factors listed in Paragraph 0069.  Claim 2 is rejected due to its dependence upon Claim 1.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 3, and 18, the limitations of receiving a trip order from a passenger; determining an income level of the passenger based on (i) a median property price of a first area of a plurality of areas in a service area, wherein the geohash of the residence address of the passenger comprises a geohash of the first area of the plurality of areas in the service area, and (ii) the median property price of the service area; determine a risk for the trip order based on the income level of the passenger; and determining a decision for the trip order based on the risk of the trip order, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  Additionally, the limitations of determining a residence address of the passenger; determining an income level of the passenger based on (i) a median property price of a first area of a plurality of areas in a service area, wherein the geohash of the residence address of the passenger comprises a geohash of the first area of the plurality of areas in the service area, and (ii) the median property price of the service area; determine a risk for the trip order based on the income level of the passenger; and determining a decision for the trip order based on the risk of the trip order, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  

	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a system for ridesharing comprising one or more processors and a memory storing instructions executable by a processor, and determining a geohash of the residence address of the passenger.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), insignificant extra-solution activity (see MPEP 2106.05(g)), or generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, insignificant extra-solution activity, or generally linking the use of a judicial exception to a particular technological 
Claims 2, 4-17, and 19-20, describing various additional limitations to the system of Claim 1, the system of Claim 3, or the method of Claim 18, amount to substantially the same unintegrated abstract idea as Claims 1, 3, or 18 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 2 and 17 further specify the decision of Claims 1 and 3 must take the form of an acceptance or refusal (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claims 4-5, 8-9, and 19-20 further specify terms or steps of Claims 1, 3, and 18 (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claim 6 discloses determining geohashes for the start location and destination of the a plurality of recent trips (insignificant extra-solution activity in the form of mere data gathering), determining whether a number of identical instances of these geohashes exceeds a threshold (an abstract idea in the form of a mental process), and assigning the geohash with instances above the threshold as the residence address of the passenger (an abstract idea in the form of a mental process), which do not integrate the claim into a practical application.
Claim 7 discloses determining geohashes for the start location and destination of the a plurality of recent trips (insignificant extra-solution activity in the form of mere data gathering), determining whether a number of identical instances of these geohashes does not exceed a threshold (an abstract idea in the form of a mental process), and assigning a most recent start location or destination as the residence of the passenger when the threshold is not exceeded (an abstract idea in the form of a mental process), which do not integrate the claim into a practical application.
Claim 10 discloses identifying a first area, the geohash of which contains the passenger’s residence area (an abstract idea in the form of a mental process and certain method of organizing human activity), obtaining a median property price of the first area (insignificant extra-solution activity in the form of mere data gathering), obtaining the median property price of the service area (insignificant extra-solution activity in the form of mere data gathering), and determining an income score of the passenger comprising a ratio of the two median property prices (an abstract idea in the form of a mental process, a certain method of organizing human activity, and a mathematical concept), which do not integrate the claim into a practical application.
Claim 11 discloses obtaining a median property price of each area in the service area (insignificant extra-solution activity in the form of mere data gathering), obtaining a median property price of the service area (insignificant extra-solution activity in the form of mere data gathering), determining ratios of each of the plurality of areas with the service area (an abstract idea in the form of a mental process, a certain method of organizing human activity, and a mathematical concept), identifying a first area, the 
Claim 12 discloses ranking the income score of the passenger against income scores of other passengers in the system (an abstract idea in the form of a mental process and certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 13 discloses ranking the income score of the passenger against the area ratios of Claim 11 (an abstract idea in the form of a mental process and certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 14 discloses determining the median property price of each of the plurality of areas on the service area that is available periodically and/or determining rankings of passengers of the system based on income levels of the passengers periodically (an abstract idea in the form of a mental process and certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 15 discloses updating a default income score of 0.5 to the ratio of Claim 11 (an abstract idea in the form of a mental process and certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 16 discloses the limitations of Claim 11, substituting the first area with a second area identical to the residence area of the passenger and having a higher precision than the first area (merely narrowing the field of use of the Claim 11 limitations), which do not integrate the claim into a practical application.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 9-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pao et al (PGPub 20180288568) (hereafter, “Pao”) in view of Wacai Network Technology Co. (CN 107580069, the citations for which are based on the translated copy provided in the IDS of 09/08/2020) (hereafter, “Wacai”), Swinson et al (PGPub 20130006876) (hereafter, “Swinson”), and Sugon Information Ind. Co. (CN 103440278A, the citations for which are based on the translated copy provided in the IDS of 09/08/2020) (hereafter, “Sugon”).  
Regarding Claims 1, 3, and 18, Pao discloses the following limitations:
A system for ridesharing (Abstract; ¶ 0016); 
one or more processors (¶ 0062, 0095; Figs. 7, 11);
a memory storing instructions that, when executed by the one or more processors, cause the system to perform various limitations (¶ 0062, 0095; Figs. 7, 11);
receiving a trip order from a passenger (Abstract; ¶ 0017); and
determining a geohash of the residence address of the passenger (¶ 0019, 0041; system determines geohashes associated with requests, said requests sometimes comprising the requestor's home).

Pao does not explicitly disclose but Wacai does disclose determining an income level of the passenger based on housing price information (lines 279-287, 376-384).  Neither Pao nor Wacai explicitly disclose but Swinson does disclose wherein the housing price information is based on (i) a median property price of a first area of a plurality of areas in a service area, wherein the location of the residence address of the passenger is contained within a location of the first area of the plurality of areas in the service area, and (ii) the median property price of the service area (¶ 0076).  Pao additionally discloses wherein the locations are expressed as geohashes (¶ 0041).
Pao does not explicitly disclose but Wacai does disclose determine a risk for a service based on the income level of the passenger (lines 283-287).  Pao additionally discloses wherein the service is a trip order (Abstract; ¶ 0017).
Neither Pao nor Wacai nor Swinson explicitly disclose but Sugon does disclose determining a decision for a service based on the risk of the service (lines 42-44, 89-104).  Pao additionally discloses wherein the service is a trip order (Abstract; ¶ 0017).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the residence address and income determining functionality of Wacai with the rideshare system of Pao because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Wacai are applicable to the base device (Pao), the technical ability existed KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Swinson are applicable to the base device (Pao and Wacai), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the decision making of Sugon with the rideshare system of Pao, Wacai, and Swinson because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Sugon are applicable to the base device (Pao, Wacai, and Swinson), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
	Regarding Claims 2 and 17, Pao in view of Wacai, Swinson, and Sugon discloses the limitations of Claims 1 and 3.  Pao additionally discloses wherein the decision for the trip order comprises an acceptance of the trip order and a decline of the trip order (¶ 0075).  
Claim 6, Pao in view of Wacai, Swinson, and Sugon discloses the limitations of Claim 3.  Pao additionally discloses determining geohashes of a start location and a destination location of each of a plurality of recent trip orders of the passenger (¶ 0019, 0021, 0027-0028, 0039, 0041).  
	Pao does not explicitly disclose but Wacai does disclose determining a number of locations having an identical location is at least an identical location threshold, wherein the identical location is a location of a residence address in the service area (lines 129-143, 303, 307-310, 332-348, 480-502, 704-710).  Pao additionally discloses wherein the locations are geohashes of start and destination locations (¶ 0019, 0021, 0027-0028, 0039, 0041).
	Pao does not explicitly disclose but Wacai does disclose determining the identical location as the location of the residence address of the passenger (lines 129-143, 303, 307-310, 332-348, 480-502, 704-710).  
	The motivation to combine remains the same as for Claim 1.
	Regarding Claim 9, Pao in view of Wacai, Swinson, and Sugon discloses the limitations of Claim 3.  Pao additionally discloses wherein the geohash of the residence address of the passenger has a first precision, wherein the geohash of the first area of the plurality of areas in the service area has a second precision, and wherein the first precision has a higher precision than the second precision (¶ 0041; determines geohashes at a first level, then determines geohashes at a more granular level).
	Regarding Claim 10, Pao in view of Wacai, Swinson, and Sugon discloses the limitations of Claim 3.  Neither Pao nor Wacai explicitly disclose but Swinson does disclose identifying the first area of the plurality of areas in the service area (¶ 0076).  Pao additionally discloses the 
	Neither Pao nor Wacai explicitly disclose but Swinson does disclose the following limitations:
obtaining the median property price of the first area of the plurality of areas in the service area (¶ 0076); and
obtaining the median property price of the service area (¶ 0076).
Pao does not explicitly disclose but Wacai does disclose determining an income score of the passenger based on housing price information, wherein the income score of the passenger indicates the income level of the passenger (lines 279-287, 376-384).  Neither Pao nor Wacai explicitly disclose but Swinson does disclose wherein the housing price information is a ratio of the median property price of the first area and the median property price of the service area (¶ 0076).
The motivation to combine remains the same as for Claim 1.
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Wacai, Swinson, Sugon, and Levi (PGPub 20180336653) (hereafter, “Levi”).
Regarding Claims 4 and 19, Pao in view of Wacai, Swinson, and Sugon discloses the limitations of Claims 3 and 18.  Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but Levi does disclose wherein none of the plurality of areas in the service area overlap with one another, and wherein different areas of the plurality of areas in the service area have different geohashes (¶ 0082-0085; Figs. 5A-5D; inherent in the concept of geohashes that discrete areas have different geohashes).  
KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0012, the invention of Levi is disclosed for use in a rideshare system such as that of Pao, Wacai, Swinson, and Sugon.
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Wacai, Swinson, Sugon, and Rellas et al (PGPub 20140201100) (hereafter, “Rellas”).
	Regarding Claims 5 and 20, Pao in view of Wacai, Swinson, and Sugon discloses the limitations of Claims 3 and 18.  Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but Rellas does disclose 
wherein determining the residence address of the passenger comprises determining the residence address of the passenger based on a location of the passenger during registration with the system (¶ 0123); and 
wherein the location of the passenger during registration with the system corresponds to a residence address in the service area (¶ 0123).  
Pao does not explicitly disclose but Wacai does disclose wherein the location of the passenger comprises a longitude and a latitude (lines 100-106).
The motivation to combine the references of Pao, Wacai, Swinson, and Sugon remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the registration functionality of Rellas KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0041, 0043, the invention of Rellas is disclosed for use in a rideshare system such as that of Pao, Wacai, Swinson, and Sugon.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Wacai, Swinson, Sugon, and Farrell (PGPub 20150365787) (hereafter, “Farrell”).
Regarding Claim 7, Pao in view of Wacai, Swinson, and Sugon discloses the limitations of Claim 3.  Pao additionally discloses determining geohashes of a start location and a destination location of each of a plurality of recent trip orders of the passenger (¶ 0019, 0021, 0027-0028, 0039, 0041).
	Pao does not explicitly disclose but Wacai does disclose determining a number of locations having an identical location is below an identical location threshold, wherein the identical location is a location of a residence address in the service area (lines 129-143, 303, 307-310, 332-348, 480-502, 704-710).  Pao additionally discloses wherein the locations are geohashes of start and destination locations (¶ 0019, 0021, 0027-0028, 0039, 0041).
Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but Farrell does disclose determining a most recent location of a user as the residence address of the user (¶ 0093).  Pao additionally discloses wherein the location is a geohash of a start or destination lcoation of a trip order of recent trip orders; wherein the determined location is within the service area; wherein the user is a passenger (¶ 0019, 0021, 0027-0028, 0039, 0041).
The motivation to combine the references of Pao, Wacai, Swinson, and Sugon remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0078, the invention of Farrell is disclosed for use in a rideshare system such as that of Pao, Wacai, Swinson, and Sugon.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Wacai, Swinson, Sugon, and Reddy et al (PGPub 20180095977) (hereafter, “Reddy”).
Regarding Claim 8, Pao in view of Wacai, Swinson, and Sugon discloses the limitations of Claim 3.  Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but Reddy does disclose wherein the geohash of the residence address of the passenger has a first precision, and wherein the geohash of the first area of the plurality of areas in the service area has the first precision (¶ 0031, 0049; Fig. 2; varying areas, including areas bound within larger areas, may be described to the same degree of precision).  
The motivation to combine the references of Pao, Wacai, Swinson, and Sugon remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the geohash resolution of Reddy with the rideshare system of Pao, Wacai, Swinson, and Sugon because Reddy teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0002, the invention of Reddy is disclosed for use in a rideshare system such as that of Pao, Wacai, Swinson, and Sugon.
Claims 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Wacai, Swinson, Sugon, and Cozine et al (PGPub 20180225593) (hereafter, “Cozine”).
Claim 11, Pao in view of Wacai, Swinson, and Sugon discloses the limitations of Claim 3.  Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but Cozine does disclose obtaining a median property price of each of the plurality of areas in the service area that is available (¶ 0062).  
Neither Pao nor Wacai explicitly disclose but Swinson does disclose obtaining the median property price of the service area (¶ 0076).
Neither Pao nor Wacai explicitly disclose but Swinson does disclose wherein the housing price information is based on (i) a median property price of a first area of a plurality of areas in a service area, wherein the location of the residence address of the passenger is contained within a location of the first area of the plurality of areas in the service area, and (ii) the median property price of the service area (¶ 0076).  Pau additionally discloses wherein the locations are expressed as geohashes (¶ 0041).  Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but Cozine does disclose wherein the ratio is determined for each of the plurality of areas in the service area (¶ 0062).  
Neither Pao nor Wacai explicitly disclose but Swinson does disclose identifying the first area of the plurality of areas in the service area (¶ 0076).  Pao additionally discloses the geohash of the first area being the geohash of the residence address of the passenger (¶ 0019, 0041).
Pao does not explicitly disclose but Wacai does disclose determining an income score of the passenger based on housing price information, wherein the income score of the passenger indicates the income level of the passenger (lines 279-287, 376-384).  Neither Pao nor Wacai explicitly disclose but Swinson does disclose wherein the housing price information is a ratio of 
The motivation to combine the references of Pao, Wacai, Swinson, and Sugon remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the property data analysis functionality of Cozine with the rideshare system of Pao, Wacai, Swinson, and Sugon because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Cozine are applicable to the base device (Pao, Wacai, Swinson, and Sugon), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 14, Pao in view of Wacai, Swinson, and Sugon discloses the limitations of Claim 11.  Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but Cozine does disclose determining the median property price of each of the plurality of areas on the service area that is available periodically; and/or determining rankings of passengers of the system based on income levels of the passengers periodically (¶ 0053, 0062, 0559).  The motivation to combine remains the same as for Claim 11.
Regarding Claim 16, Pao in view of Wacai, Swinson, and Sugon discloses the limitations of Claim 3.  Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but Cozine does 
Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but Cozine does disclose wherein a property price of a second area of the plurality of areas comrpised in the first area is unavailable (¶ 0062, 0567).  Neither Pao nor Wacai explicitly disclose but Swinson does disclose wherein the property price is a median property price (¶ 0076).
Pao does not explicitly disclose but Wacai does disclose wherein the second area and the residence property are identical (lines 279-287, 344-348; residence area is defined).  Pao additionally discloses wherein the second area has a precision higher than the first area, and wherein areas may be defined by geohashes (¶ 0019, 0041; determines geohashes at a first level, then determines geohashes at a more granular level).
Neither Pao nor Wacai explicitly disclose but Swinson does disclose obtaining the median property price of the service area (¶ 0076).
Neither Pao nor Wacai explicitly disclose but Swinson does disclose determining a ratio of the median property price of an area of the plurality of areas in the service area and the median property price of the service area (¶ 0076).  Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but Cozine does disclose wherein this is done for each area (¶ 0053, 0062, 0559).
Pao does not explicitly disclose but Wacai does disclose identifying the location of the second area and the residence address of the passenger are identical (lines 279-287, 344-348; residence area is defined).  Pao additionally discloses wherein locations may be expressed as geohashes (¶ 0019, 0041).  Neither Pao nor Wacai nor Swinson nor Sugon explicitly disclose but 
Neither Pao nor Wacai explicitly disclose but Swinson does disclose identifying the first area of the plurality of areas in the service area (¶ 0076).  Pao additionally discloses the geohash of the first area comprising the geohash of the residence address of the passenger (¶ 0019, 0041).
Pao does not explicitly disclose but Wacai does disclose determining an income score of the passenger based on housing price information, wherein the income score of the passenger indicates the income level of the passenger (lines 279-287, 376-384).  Neither Pao nor Wacai explicitly disclose but Swinson does disclose wherein the housing price information is a ratio of the median property price of the first area and the median property price of the service area (¶ 0076).
The motivation to combine remains the same as for Claim 11.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Wacai, Swinson, Sugon, Cozine, and Zhang et al (PGPub 20180025407) (hereafter, “Zhang”).
Regarding Claim 12, Pao in view of Wacai, Swinson, Sugon, and Cozine discloses the limitations of Claim 11.  Neither Pao nor Wacai nor Swinson nor Sugon nor Cozine explicitly discloses but Zhang does disclose wherein users are ranked by score (¶ 0089).  Pao does not explicitly disclose but Wacai does disclose wherein the score is an income score indicating the income level of the passenger (lines 279-287, 376-384).
The motivation to combine the references of Pao, Wacai, Swinson, Sugon, and Cozine remains the same as for Claim 11.  It further would have been obvious to one of ordinary skill in KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0012, 0065, the invention of Zhang is disclosed for use in a rideshare system such as that of Pao, Wacai, Swinson, Sugon, and Cozine.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Wacai, Swinson, Sugon, Cozine, and Brickley et al (PGPub 20170243311) (hereafter, “Brickley”).
Regarding Claim 13, Pao in view of Wacai, Swinson, Sugon, and Cozine discloses the limitations of Claim 11.  Neither Pao nor Wacai nor Swinson nor Sugon nor Cozine explicitly discloses but Brickley does disclose wherein properties are ranked by value (¶ 0009).  Neither Pao nor Wacai explicitly discloses but Swinson does disclose wherein the value is a ratio of (i) median property prices of areas of the plurality of areas in the service area other than the first service area and (ii) the median property price of the service areas (¶ 0076).  Pao does not explicitly disclose but Wacai does disclose wherein the score is an income score indicating the income level of the passenger (lines 279-287, 376-384).  
The motivation to combine the references of Pao, Wacai, Swinson, Sugon, and Cozine remains the same as for Claim 11.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the ranking functionality of Brickley with the rideshare system of Pao, Wacai, Swinson, Sugon, and Cozine because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Brickley are applicable to the base device (Pao, Wacai, .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Wacai, Swinson, Sugon, Cozine, and Allen et al (PGPub 20190347582) (hereafter, “Allen”).
Regarding Claim 15, Pao in view of Wacai, Swinson, Sugon, and Cozine discloses the limitations of Claim 11.  Neither Pao nor Wacai nor Swinson nor Sugon nor Cozine explicitly discloses but Allen does disclose wherein determining a user score comprises updating the score from a default value to a determined value (¶ 0071; the claimed default value of 0.5 could be discovered through routine experimentation because the values resulting from the described ratio are centered around a value of 1 (for which the median property value for the first area is equal to the median property value for the service area), and a default value of 0.5 would describe an area where the median property value is half of the median property value of the service area; this default value, described with the most detail in ¶ 0051 of Applicant's specification, provides no evidence of criticality for the default value being 0.5)).  Pao does not explicitly disclose but Wacai does disclose wherein the user score is an income score of the passenger (lines 279-287, 376-384).  Neither Pao nor Wacai explicitly disclose but Swinson does disclose wherein the determined value is the ratio of the median property price of the first area and the median property price of the service area (¶ 0076).  
The motivation to combine the references of Pao, Wacai, Swinson, Sugon, and Cozine remains the same as for Claim 11.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the default value functionality KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0003, the invention of Allen is disclosed for use in a rideshare system such as that of Pao, Wacai, Swinson, Sugon, and Cozine.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20050108025 – “Method for Mortgage Fraud Detection,” Cagan, disclosing a ratio of property values with median area property values 
PGPub 20150356099 – “Neighborhood Similarity Tool and Method,” Targonski et al, disclosing a system for comparing properties and areas by way of a plurality of factors
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628